NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4764-18T1

WELLS FARGO BANK, NA,

          Plaintiff-Respondent,

v.

JAMES MORENO, JR., a/k/a
JAMES MORENO,

          Defendant-Appellant,

and

CARMEN MORENO, a/k/a
CARMEN I. MORENO,
STATE OF NEW JERSEY
AND TRINITAS HOSPITAL,

     Defendants.
__________________________

                    Submitted March 18, 2020 – Decided April 6, 2020

                    Before Judges Haas and Enright.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Bergen County, Docket No.
                    F-039809-15.
            Bastarrika, Soto, Gonzalez & Somohano, LLP
            attorneys for appellant (Franklin G. Soto, on the brief).

            Reed Smith LLP, attorneys for respondent (Henry F.
            Reichner, of counsel and on the brief).

PER CURIAM

      This matter has been amicably adjusted and the parties have stipulated to

the dismissal of this appeal. Accordingly, the appeal is dismissed with prejudice

and without costs.




                                                                         A-4764-18T1
                                       2